                 Case 1:19-cv-08324-DLC Document 45-1 Filed 12/23/20 Page 1 of 2

                                          UNITED STATES MEDICAL LICENSING EXAMINATION ®

                                                                       STEP 1 SCORE REPORT

                                                           This score report is provided for the use of the examinee.
                                  Third party users of USMLE information are advised to rely solely on official USMLE transcripts.



AL-Shweiki, Sameer Awni
USMLE ID:           0-832-456-8                                                                  Test Date: March 20, 2013


The USMLE is a single examination program consisting of three Steps designed to assess an 
understanding of and ability to apply concepts and principles that are important in health and disease and that
constitute the basis of safe and effective patient care. Step 1 is designed to assess whether an examinee understands
and can apply important concepts of the sciences basic to the practice of medicine, with special emphasis on
principles and mechanisms underlying health, disease, and modes of therapy. The inclusion of Step 1 in the
USMLE sequence is intended to ensure mastery of not only the sciences underlying the safe and competent practice
of medicine in the present, but also the scientific principles required for maintenance of competence through lifelong
learning. Results of the examination are reported to medical licensing authorities in the United States and its
territories for use in granting an initial license to practice medicine. This score§ represents your result for the
administration of Step 1 on the test date shown above.



                           This result is based on the minimum passing score recommended by USMLE for Step 1.
      PASS                 Individual licensing authorities may accept the USMLE-recommended pass/fail result or may
                           establish a different passing score for their own jurisdictions.




                           This score is determined by your overall performance on Step 1. For recent administrations,
                           the mean and standard deviation for first-time examinees from U.S. and Canadian medical
       250                 schools are approximately 224 and 22, respectively, with most scores falling between 140 and
                           260. A score of 188 is set by USMLE to pass Step 1. The standard error of measurement
                           (SEM) for this scale is six points.




§
 Effective April 1, 2013, test results are reported on a three-digit scale only. Test results reported as passing represent an exam score of 75 or
higher on a two-digit scoring scale.


 Your score is influenced both by your general understanding of the basic biomedical sciences and the specific set of items selected for this
Step 1 examination. The Standard Error of Measurement (SEM) provides an index of the variation in scores that would be expected to occur if
an examinee were tested repeatedly using different sets of items covering similar content.
                   Case 1:19-cv-08324-DLC Document 45-1 Filed 12/23/20 Page 2 of 2

                               INFORMATION PROVIDED FOR EXAMINEE USE ONLY

                        The Performance Profile below is provided solely for the benefit of the examinee.
      These profiles are developed as self-assessment tools for examinees only and will not be reported or verified to any third party.

                                         USMLE STEP 1 PERFORMANCE PROFILE

                                                                Lower              Borderline                                    Higher
                                                                Performance        Performance                              Performance

 DISCIPLINE
 Behavioral Sciences                                                                        xxxxxxxxxxxxxxxxxxxxx
 Biochemistry                                                                                              xxxxxxxxxxxxxxx
 Genetics                                                                                                xxxxxxxxxxxxxxxxx*
 Gross Anatomy & Embryology                                                                                     xxxxxxxxxxxx*
 Histology & Cell Biology                                                                                     xxxxxxxxxxxxxx*
 Microbiology & Immunology                                                                               xxxxxxxxx*
 Nutrition                                                                           xxxxxxxxxxxxxxxxxxxxxxx
 Pathology                                                                                              xxxxxxxxxxx
 Pharmacology                                                                                           xxxxxxxxxx*
 Physiology                                                                                                xxxxxxxxxxxxx

 ORGAN SYSTEM
 Cardiovascular System                                                                            xxxxxxxxxxxxxxxxxxxxx
 Gastrointestinal System                                                                              xxxxxxxxxxxxxxxxx*
 General Principles of Health & Disease                                                                  xxxxxxxxxxx
 Hematopoietic & Lymphoreticular Systems                                                             xxxxxxxxxxxxxxxxxx*
 Immune System                                                                                         xxxxxxxxxxxxxxxx*
 Musculoskeletal, Skin & Connective Tissue                                                        xxxxxxxxxxxxxxxxxxxxx
 Nervous System/Special Senses                                                                           xxxxxxxxxxxxxx*
 Renal/Urinary System                                                                                    xxxxxxxxxxxxxx*
 Reproductive & Endocrine Systems                                                                        xxxxxxxxxxxxxx*
 Respiratory System                                                                                        xxxxxxxxxxxx*


The above Performance Profile is provided to aid in self-assessment. The shaded area defines a borderline level of performance for
each content area; borderline performance is comparable to a HIGH FAIL/LOW PASS on the total test.

Performance bands indicate areas of relative strength and weakness. Some bands are wider than others. The width of a performance
band reflects the precision of measurement: narrower bands indicate greater precision. The band width for a given content area is the
same for all examinees. An asterisk indicates that your performance band extends beyond the displayed portion of the scale. Small
differences in the location of bands should not be over-interpreted. If two bands overlap, performance in the associated areas should
be interpreted as similar. Because Step 1 is designed to be integrative, many items contribute to more than one content area. As a
consequence, caution should be used when interpreting differences in performance across content areas.

This profile should not be compared to those from other Step 1 administrations.

Additional information concerning the topics covered in each content area can be found in the USMLE Step 1 Content Description
and Sample Test Materials .
